The conviction is for theft; punishment fixed at confinement in the penitentiary for a period of two years.
In the only bill of exceptions in the record, complaint is made of the receipt in evidence of appellant's written confession.
The point made against it is that neither the theft nor the venue thereof in Kaufman County had been proved by other evidence. The objection we think would go to the weight rather than to the admissibility of the evidence. The confession was definite to the effect that the theft had been committed by the appellant and another in Kaufman County; and details are given touching the manner of acquiring the property and its concealment and disposition. These details were corroborated by other evidence sufficient to show that the theft was committed by the appellant and that it took place in Kaufman County.
The confession, while not adequate alone to establish the corpus delicti, was available in aid of other proof to do so. See Harkey v. State, 90 Tex.Crim. Rep.; 234 S.W. Rep., 324; Jackson v. State, 29 Tex.Crim. Rep.; Branch's Ann. Tex. Penal Code, Sec. 1890.
The judgment is affirmed.
Affirmed.